10 F.3d 807
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roy Lee OWENS, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Roy Lee Owens, Defendant-Appellant.
Nos. 92-6946, 92-6974.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993.Decided:  November 5, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Rockingham.
Roy Lee Owens, Appellant Pro Se.
Benjamin H. White, Jr., United States Attorney, for Appellee.
M.D.N.C.
AFFIRMED IN NO. 92-6946 AND DISMISSED IN NO. 93-6974.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Roy Lee Owens appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, in No. 92-6946 we affirm on the reasoning of the district court.  The appeal in No. 92-6946 brings up the district court's dismissal of the habeas action and the denial of reconsideration.  Because the appeal in No. 92-6974 is duplicative, it is hereby dismissed.*  United States v. Owens, Nos.  CR-89-237-R;  CA-91-396-3 (M.D.N.C. July 7, 1992).  We deny Owens's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6946-AFFIRMED No. 92-6974-DISMISSED


*
 Owens's motions for production of documents and appointment of counsel are denied